Filed 01/28/20                                        Case 19-15277                                                 Doc 43

                  5
                  BLANK ROME LLP
            1     Cheryl S. Chang (SBN 237098)
            2     Chang@BlankRome.com
                  2029 Century Park East, 6th Floor
            3     Los Angeles, CA 90067
                  Telephone:    424.239.3400
            4     Facsimile:    424.239.3434
            5
                  Gregory F. Vizza (pro hac vice to be filed)
            6     Vizza@BlankRome.com
                  One Logan Square
            7     130 North 18th Street
                  Philadelphia, PA 19103
            8     Telephone:     215.569.5500
                  Facsimile:     215.569.5555
            9

           10     Attorneys for Bimbo Bakeries USA, Inc.

           11
                                             UNITED STATES BANKRUPTCY COURT
           12
                                  EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
           13

           14
                                                                 )
           15     In re:                                         )   Case No. 19-15277-B-11
                                                                 )
           16     SVENHARD’S SWEDISH BAKERY,                     )   DC No. BR-001
                                                                 )
           17
                                         Debtor and              )   Chapter 11
           18                            Debtor in Possession.   )
                                                                 )   MEMORANDUM OF POINTS AND
           19                                                    )   AUTHORITIES IN SUPPORT OF BIMBO
                                                                 )   BAKERIES USA, INC.’S MOTION FOR
           20                                                    )   TURNOVER OF FUNDS HELD BY THE
                                                                 )   DEBTOR THAT ARE NOT PROPERTY OF
           21
                                                                 )   THE ESTATE
           22                                                    )
                                                                 )   Date:        February 25, 2020
           23                                                    )   Time:        9:30 a.m.
                                                                 )   Dep’t:       B
           24                                                    )   Location:    Robert E. Coyle U.S. Courthouse
                                                                 )                2500 Tulare Street,
           25
                                                                 )                Suite 2501, Courtroom 13
           26                                                    )                Fresno, CA 93721
                                                                 )
           27

           28
                 147023.01603/122531772v.5
                            MEMORANDUM OF POINTS AND AUTHORITIES I/S/O OF BIMBO BAKERIES USA, INC.’S MOTION
                            FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
Filed 01/28/20                                       Case 19-15277                                                 Doc 43




            1                           MEMORANDUM OF POINTS AND AUTHORITIES

            2             In support of the Motion of Bimbo Bakeries USA, Inc. for Turnover of Funds Held by the

            3     Debtor That Are Not Property of the Estate (the “Motion”), Bimbo Bakeries USA, Inc.

            4     (“Bimbo”) files this Memorandum of Points and Authorities and respectfully states as follows:

            5     I.      INTRODUCTION

            6             Before Svenhard’s Swedish Bakery (the “Debtor”) filed this bankruptcy case, it received

            7     payments from Bimbo in the approximate aggregate amount of $732,943.92 (the “Funds”). As

            8     set forth more fully below, the Debtor received the Funds in error, lacks any entitlement to the

            9     Funds, and instead holds the Funds in trust for the sole benefit of Bimbo.

           10             Accordingly, the Funds do not constitute property of the Debtor’s bankruptcy estate and

           11     the Debtor has no right to continue to hold or use the Funds in this bankruptcy case or otherwise.

           12     Therefore, Bimbo respectfully requests that the Court enter an order directing the Debtor to

           13     immediately turn the Funds over to Bimbo.

           14     II.     BACKGROUND

           15             Bimbo and the Debtor had a pre-petition relationship pursuant to which Bimbo

           16     purchased various baked goods and related items from the Debtor. Bimbo ceased purchasing

           17     goods from the Debtor, and the Debtor stopped providing goods to Bimbo, on or before

           18     November 4, 2019.

           19             However, between approximately November 26, 2019 and December 16, 2019, the

           20     Debtor received the Funds from Bimbo despite the fact that the Debtor had not provided any

           21     goods, services, or other consideration giving rise to a right to payment from Bimbo.

           22             Payment of the Funds to the Debtor was based on a good faith mistake by Bimbo.

           23     Instead of sending the Funds to the Debtor, Bimbo intended to direct the Funds to a third party,

           24     Central California Baking Company (“Central California Baking”). A chart listing each of the

           25     payments mistakenly made to the Debtor is attached hereto as Exhibit “A.” The Central

           26

           27

           28
                 147023.01603/122531772v.5                          1
                            MEMORANDUM OF POINTS AND AUTHORITIES I/S/O OF BIMBO BAKERIES USA, INC.’S MOTION
                            FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
Filed 01/28/20                                            Case 19-15277                                                            Doc 43




            1     California Baking invoices that the Funds were intended to satisfy are attached hereto as Exhibit

            2     “B.”1

            3              Notwithstanding this obvious mistake, at no time did the Debtor alert Bimbo that it was

            4     receiving payments for goods it did not provide to Bimbo. On December 19, 2019, the Debtor

            5     filed this bankruptcy case. On January 22, 2020, Bimbo delivered a letter to the Debtor

            6     demanding the Debtor immediately segregate the Funds in a separate deposit account and turn

            7     them over to Bimbo because they are not property of the Debtor’s estate but instead are being

            8     held in a constructive trust for Bimbo’s sole benefit. As of the filing of this Motion, the Debtor

            9     has refused to comply with Bimbo’s demand.

           10     III.     JURISDICTION AND VENUE

           11              This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and

           12     1334. This is a core proceeding under 28 U.S.C. § 157(b)(2). Venue in this judicial district is

           13     proper pursuant to 28 U.S.C. §§ 1408 and 1409.

           14     IV.      ARGUMENT

           15              The Funds are not property of the estate because they are trust funds held for the sole

           16     benefit of Bimbo. The property interests comprising a debtor’s estate are set forth in Section 541

           17     of the Bankruptcy Code. However, “[t]he nature and extent of a debtor’s interest in property is

           18     determined by state law, with the estate having no greater rights in property than those held by

           19     the debtor prior to bankruptcy.” Foothill Capital Corp. v. Clare’s Food Market, Inc. (In re

           20     Coupon Clearing Serv., Inc.), 113 F.3d 1091, 1099 (9th Cir. 1997).

           21              It is blackletter law that “[p]roperty that is held in trust by a debtor for another . . . is not

           22     property of the estate,” including property held in constructive trust arising under state law. Id.;

           23     see also Tawansy v. Leslie (In re Raymond Renaissance Theater, LLC), 583 B.R. 735, 744

           24     (Bankr. C.D. Cal. 2018) (stating that “[p]roperty in which the debtor holds, as of the

           25
                  1
           26         Some of the original invoice amounts listed on Exhibit B are greater than the amounts listed on Exhibit A.
                      With respect to those invoices, and based on standard industry practice, Bimbo paid less than the original
           27         invoice amounts due to pricing or quantity discrepancies between the invoiced goods and the goods actually
                      received.
           28
                 147023.01603/122531772v.5                                 2
                             MEMORANDUM OF POINTS AND AUTHORITIES I/S/O OF BIMBO BAKERIES USA, INC.’S MOTION
                             FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
Filed 01/28/20                                         Case 19-15277                                                     Doc 43




            1     commencement of the case, only legal title and not an equitable interest” is excluded from the

            2     estate, and, therefore, “if a debtor holds a property in trust for someone else, the trust res does

            3     not become property of its bankruptcy estate”).

            4             Under California law, a constructive trust is imposed “in a situation involving simple

            5     negligence on the part of a debtor who wrongfully detains another’s property.” Mitsui Mfrs.

            6     Bank v. Unicom Computer Corp. (In re Unicom Computer Corp.), 13 F.3d 321, 325 (9th Cir.

            7     1994). Thus, a constructive trust may be imposed with respect to “money belonging to [another]

            8     but mistakenly received by the debtor,” in which case the debtor holds “at most only a bare legal

            9     title to those funds.” See, e.g., id. at 322, 325.

           10             Such was the case in Mitsui Manufacturers Bank v. Unicom Computer Corp. (In re

           11     Unicom Computer Corp.), where the Ninth Circuit held that, with respect to a payment

           12     mistakenly made to and held by the debtor pre-petition, the debtor could not avoid as a

           13     preference its subsequent transfer of that payment to its proper recipient because it “had at most

           14     only a bare legal title to those funds,” which it held in constructive trust upon receipt of the

           15     mistakenly received funds. Id. at 322–23, 25.

           16             Here, the Debtor’s receipt and continued possession of the Funds constitute more than

           17     “simple negligence” giving rise to a constructive trust in favor of Bimbo because there are no

           18     grounds upon which the Debtor can argue it has any entitlement to the Funds. Even worse, the

           19     Debtor accepted and held the Funds without alerting Bimbo of the mistake. There can be no

           20     argument that the Funds were transmitted in error as the Debtor had ceased operating its

           21     business and was no longer providing any goods to Bimbo.

           22             The Debtor holds at most bare legal title to the Funds and has no right to retain or

           23     otherwise use the Funds in its bankruptcy case or otherwise. See Mitsui, supra; 11 U.S.C. §§

           24     363(b)(1), (c)(1) (providing that the trustee or debtor-in-possession may use, sell, or lease in (or

           25

           26

           27

           28
                 147023.01603/122531772v.5                             3
                            MEMORANDUM OF POINTS AND AUTHORITIES I/S/O OF BIMBO BAKERIES USA, INC.’S MOTION
                            FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
Filed 01/28/20                                                 Case 19-15277                                                                   Doc 43




            1     other than in) the ordinary course of business only such property that constitutes “property of the

            2     estate”).2 Accordingly, the Debtor should be ordered to immediately turnover the Funds to

            3     Bimbo.

            4     V.         CONCLUSION

            5                Based on the foregoing, Bimbo respectfully requests that the Court enter an order (A)

            6     directing the Debtors to turn the Funds over to Bimbo or (B) granting such other and further

            7     relief as the Court determines is just and equitable.3

            8
                                                                                   BLANK ROME LLP
            9     Dated: January 28, 2020
           10                                                                      By:     /s/ Cheryl S. Chang
                                                                                         Cheryl S. Chang
           11                                                                            Gregory F. Vizza

           12                                                                            Attorneys for Bimbo Bakeries USA, Inc.
           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23     2
                       See also, e.g., Elliott v. Kiesewetter (In re Kiesewetter), 337 B.R. 75, 78 (Bankr. W.D. Pa. 2006) (concluding
                       that property held in constructive trust to which a debtor holds only bare legal title is not property of the estate
           24          “and therefore cannot be administered through the estate”); Diversified Fiber Prods., Inc. v. United States (In
                       re Thena, Inc.), 190 B.R. 407, 412 (D. Or. 1995) (“[T]he debtor held legal title to the seized property in
           25          constructive trust . . . . The authority to ‘use, sell, or lease’ the seized property therefore, is not includable as
                       property of the estate under 11 U.S.C. §§ 363 or 541 . . . .”).
           26     3
                       To the extent the Debtor is not ordered to immediately turn the Funds over to Bimbo, Bimbo asserts that the
           27          Debtor must segregate the Funds in a separate deposit account to prevent their accidental or intentional
                       unauthorized use by the Debtor pending a further order of this Court.
           28
                 147023.01603/122531772v.5                                        4
                               MEMORANDUM OF POINTS AND AUTHORITIES I/S/O OF BIMBO BAKERIES USA, INC.’S MOTION
                               FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
